UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6697


DALE DEAN GOINS,

                    Plaintiff - Appellant,

             v.

RANDY D. TAYLOR; IRENE DEEL; BILLY I. SPARKS; SHERIFF OWENS;
BRYAN HUFF,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:20-cv-00656-JPJ-PMS)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dale Dean Goins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dale Dean Goins, a Georgia inmate, appeals the district court’s order dismissing his

42 U.S.C. § 1983 complaint under 28 U.S.C. § 1915A(b). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Goins v. Taylor, No. 7:20-cv-00656-JPJ-PMS (W.D. Va. Apr. 15, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2